Appeal from a decision of the Unemployment Insurance Appeal TBoard, filed January 16, 1974,' affirming the decision of the referee sustaining the -initial determination of the Industrial Commissioner disqualifying • claimant from receiving benefits - effective October 6, 1973 because he voluntarily left his employment without good cause. The claimant, a truck driver,, terminated -his employment because, he alleges, defective brakes went unrepaired despite his continual notice of that condition to his .employer. The board found that no competent evidence was1 presented that the truck would not have passed the safety requirements of "the Motor Vehicle -Law and accepted the testimony of the employer that the truck was kept "in reasonable operating condition. The employer testified that the cams were worn and had to be adjusted “ but that does not leave you entirely without brakes.. It leaves you with less brakes, but it don’t mean, that you go entirely without them”. To a question by the referee, “Is your truck safe to drive or--unsafe to drive” the employer responded “ IÍ you keep the brakes adjusted, it is safe to drive ”. The employer conceded that the -claimant complained about the brakes on the daily trip sheets. Furthermore, the evidence indicated that the employer left a wrench in the glove compartment so that claimant could adjust the brakes himself, lending credence to his contention that the brakes were not adequate. The board’s decision is not supported by substantial evidence (Matter of Kansky [Catherwood], 27 A D 2d 887). Derision reversed, with costs, and matter remitted for further proceedings not" *779inconsistent herewith. Herlihy, P. J., Greenblott, Kane, Main and Larkin, JJ., concur.